Citation Nr: 1707580	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of cervical spine C6-C7 concentric disc bulging (hereinafter, "cervical spine disability") as a result of VA medical treatment involving cervical spine surgery in August 1996. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a left ear disability as a result of VA medical treatment involving cervical spine surgery in August 1996.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1975. 

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of that hearing is of record.

This case was previously before the Board in March 2010, July 2012 and October 2013.

In March 2010, the Board remanded this case for further development to include clarifying the Veteran's hearing request, and according him appropriate VA examinations regarding this case.

In July 2012, the Board promulgated a decision denying the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision and remanded the case for action consistent with the JMR.

In October 2013, the Board remanded the appeal for further development.  The case has now been returned to the Board for additional appellate consideration.

As an additional matter, the Board notes that the issue of entitlement to service connection for a cervical spine disability as directly related to service has been raised by the record in an August 2016 statement from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran underwent cervical spine surgery at a VA medical facility in August 1996.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed additional cervical spine disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed a left ear disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional cervical spine disability as a result of VA medical treatment involving cervical spine surgery in August 1996 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left ear disability as a result of VA medical treatment involving cervical spine surgery in August 1996 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board notes the Veteran has not contended he received inadequate notification in this case, to include the JMR that was the basis for the Court's February 2013 Order.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

The Board acknowledges that the JMR contended that VA had not satisfied the duty to assist in that it did not obtain VA MRI reports relied upon by a July 2010 VA examiner's opinion regarding the cervical spine claim.  In addition, the JMR contended that July 2010 VA examiners' opinions for both claims were inadequate because, in essence, they did not provide sufficient rationale in support of their opinions.  However, the evidence available for the Board's review reflects the pertinent VA MRI reports have been added to the record.  Further, additional VA medical opinions were promulgated in November 2014 and March 2016 which corrected the deficiency noted in the JMR.  Moreover, while the Veteran's attorney criticized the opinion expressed regarding the left ear claim, no deficiency was contended with respect to the opinion on the cervical spine claim.  The Board also finds, for the reasons stated below, that the VA examiner's opinion on the ear claim is adequate for resolution of this case.

No other deficiency in the duty to assist has been identified by the Veteran.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. §  1151 , 38 C.F.R. § 3.361 , in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

In this case, the Veteran essentially contends he developed additional cervical spine disability and a left ear disability as a result of cervical spine surgery conducted at a VA medical facility in August 1996.  The Board acknowledges the Veteran did undergo such surgery by VA.  However, the issue of whether he developed additional cervical spine disability and/or left ear disability as a result of that surgery, and whether there was the requisite element of fault which resulted in such disability or an event not reasonably foreseeable, involves complex medical issues that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further finds that the only competent medical opinions to explicitly address the Veteran's claims for compensation under 38 U.S.C.A. § 1151 are VA examiners in July 2010, November 2014, and March 2016; all of which are against the claims.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that VA examiners are presumed qualified to render competent medical opinion(s); and nothing in the record, to include the Veteran's contentions, challenges the qualifications of the VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, the VA examiners have indicated familiarity with the Veteran's medical history, to include the pertinent August 1996 cervical spine surgery, based upon review of the VA claims folder.  Moreover, as detailed below, the opinions are not expressed in speculative or equivocal language.

With respect to the cervical spine disability, the July 2010 VA examiner opined that there was no additional disability identified as a proximate result of the August 1996 cervical spine surgery, no disabilities identified as a result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or to an event not reasonably foreseeable.  As indicated above, the JMR contended that both of the July 2010 VA examiner's opinions were inadequate as they lacked a "reasoned medical explanation" for the conclusions stated in the opinions.  In pertinent part, the JMR contended that the opinion as to the spine did not provide an adequate explanation as to why the Veteran's symptoms were the result of a natural progression of his disease, as opposed to VA's 1996 surgery.

The Board acknowledges that the July 2010 VA examiner, in the November 2014 supplemental opinion, criticized the description of the opinion as to the cervical spine claim as being inadequate.  However, as the Court directed the Board to conduct action consistent with the JMR, it is bound by this determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

In the November 2014 supplemental opinion, the VA examiner noted that the case was discussed with both her Compensation and Pension Clinical Supervisor and RO supervisor; and opined that there was no additional disability(ies) identified as a proximate result of the August 1996 cervical spine surgery; and that there were no disabilities identified as a result from carelessness, negligence, lack of proper skill, error in judgment, or similar incident or fault; or an event not reasonably foreseeable.  In support of this opinion, the examiner noted that there was evidence the Veteran suffered an injury to the neck in service while lifting heaving objects; that he underwent cervical discectomy in October 1987; noted the results of a January 1989 cervical MRI which included evidence of mild herniation of the C6-7 disc; noted the circumstances of the August 1996 VA surgery, to include the fact it was performed due to C6-7 herniated disc; and summarized the results of a February 2014 cervical MRI.  The examiner stated that cervical pain that does not improve after cervical discectomy is part of possible consequence of any cervical surgery; and that there was NOT written evidence that supported the statement that there was any additional evidence of the cervical spine that was proximately caused by carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination ,or an event not reasonably foreseeable, as a result of surgery in 1996 at a VA facility.  (Emphasis in original).  The examiner also reiterated her opinion that the Veteran's current symptoms were the result of the natural progression of his cervical condition; and summarized subsequent medical findings pertinent to the cervical spine in support of that opinion.  

In view of the foregoing, the Board finds the VA examiner's opinion regarding the Veteran's cervical spine claim is supported by adequate rationale that addresses the critical elements for compensation under 38 U.S.C.A. § 1151, as well as the criticisms of the JMR.  No competent medical evidence is of record which refutes this opinion; nor were any inaccuracies identified regarding the cervical spine findings noted in that opinion regarding the nature of the Veteran's cervical spine condition prior and subsequent to the August 1996 surgery.  Moreover, the Veteran's attorney did not criticize the adequacy of this opinion in the August 2016 statement.  Rather, the attorney contended the VA examiner's comments about the Veteran injuring his neck in service supported a finding of direct service connection (which is not an issue presently before the Board).  Therefore, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the adjudication of this claim.

The Board also wishes to note, as previously discussed in the July 2012 decision, that the Veteran has contended that, notwithstanding the purpose of the August 1996 VA surgery, and associated records showing the performance of anterior cervical discectomy with iliac bone graft at the C6-C7 level, that a subsequent MRI report in December 2005 showed there was no fusion at the C6-C7 level.  If so this would suggest that any additional disability resulting from that surgery, may have resulted from some fault of VA in the unsuccessful fusion of C5-C6.  However, as noted in the July 2012 decision, the evidence reflects that there was an anomalous finding in the December 2005 VA MRI examination report, indicating there was no fusion as shown by MRI at the C6-C7 level.  Moreover, this question was reexamined in December 2009, when the Veteran underwent additional MRI of his cervical spine to rule out the December 2005 finding.  The December 2009 MRI examination findings did rule out that finding and showed that there was fusion of C6-C7, the intended result of the August 1996 surgery when the Veteran underwent C6-C7 anterior cervical discectomy with iliac bone graft.  Nothing in the Veteran's contentions, to include the JMR, refutes this determination.

Regarding the left ear claim, the Board acknowledges that there is no competent medical evidence of a such a disability, to include hearing loss, in the records dated prior to the August 1996 cervical spine surgery.  However, it is also noted that on a September 1996 VA general medical examination reflects that on evaluation of the ears, the Veteran had normal ear canals, tympanic membranes and audition (sense of hearing).  There was no other referable finding or any such diagnosis.  As such, the Board finds that there is probative competent medical evidence of no left ear disability shortly after the cervical spine surgery in question.  

The Board also notes, inasmuch as the Veteran indicates he developed hearing loss of the left ear due to the August 1996 VA cervical spine surgery, that for VA purposes impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In other words, competent medical testing is required to show such a disability.  Here, the first competent medical evidence of a left ear hearing loss disability appears to be records dated in February 2003, which also showed findings consistent with normal hearing in right ear.  The report concluded with a diagnostic impression including left ear severe to moderate reversed slope, sensorineural hearing loss; good mobility of the tympanic membrane; acoustic reflexes elevated or absent at 4 KHz; acoustic reflex  decay within normal limits; and reduced speech discrimination ability.  Oculomotor test findings were normal.  Spontaneous positional test was negative.  The Veteran had left caloric vestibular weakness, indicating the presence of a left vestibular peripheral hypofunction.  The examiner opined that the positional nystagmus may be considered secondary to the left vestibular lesion.

The report of a March 2003 VA auditory brainstem response contains findings that otoacoustic emissions for the left ear were absent, which was considered consistent with abnormal cochlear function.

The Board acknowledges that a March 2006 VA audio examination noted the Veteran reported unilateral hearing loss of the left ear, tinnitus, and dizziness spells since 1996.  However, the fact remains that competent medical evidence of the claimed disabilities, to include hearing loss per 38 C.F.R. § 3.385, was first shown years after the August 1996 VA cervical spine surgery and there was no impairment of the ears noted on the September 1996 VA general medical examination.

The Board notes that the pertinent July 2010 VA examination continued to show findings of left ear hearing loss disability, as well as videonystagmography findings which indicated the presence of a left peripheral vestibular lesion.  A subsequent September 2010 VA medical opinion stated the Veteran's dizziness was most likely secondary to the left peripheral, vestibular lesion and that hearing loss and dizziness were not secondary to the cervical surgery for herniated cervical disc.  In this regard the examiner stated that these were two different entities with no relation to each other at all.

The JMR contended, in pertinent part, that the July 2010 audio examination did not reach a conclusion regarding the etiology of the Veteran's hearing loss; and that the September 2010 VA ear disease opinion did not provided a "reasoned medical explanation" to understand why the examiner concluded the Veteran's cervical surgery was a separate disease entity from the Veteran's hearing loss and dizziness.

The March 2016 VA examiner's opinion stated, in essence, that an opinion could not be provided whether the left ear hearing loss was due to the August 1996 VA cervical spine surgery without resort to speculation.  

The Court has indicated that an award of service connection may not be based on resort to speculation or remote possibility.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board finds that it is only logical the same proposition should also apply to claims for compensation under 38 U.S.C.A. § 1155.  Granted, the Court has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Here, the March 2016 VA examiner did provide such rationale, specifically the lack of audiological evaluation prior to the 1996 surgery, and no complaints of hearing loss found until November 2002.  As such, the Board finds the examiner provided an adequate rationale in support of the aforementioned opinion; and that it is otherwise adequate for resolution of this case.

The Veteran's attorney in an August 2016 statement asserted that medical literature indicates valsalva maneuvers during general anesthesia, and transient drops in cerebrospinal fluid pressure stemming from spinal decompression may, in some combination, lead to an implosive force on the inner ear causing sudden sensorineural hearing loss.  Further, the attorney contended that based on this medical literature and the absence of any significant otologic history prior to November 2002, the left ear disorder should be considered at least as likely as not the result of the August 1996 surgery.  However, inasmuch as the attorney's own contention is that the circumstances described in the medical literature resulted in sudden sensorineural hearing loss, this is actually probative evidence against the claim.  No such impairment was noted or alleged in the records contemporaneous with the August 1996 surgery to include the September 1996 VA general medical examination.  Rather, as noted above, the September 1996 examination contains no findings or complaints of any such impairment.  If the Veteran had developed the type of sudden sensorineural hearing loss referenced in the medical literature, it would be only logical he would have identified such at the September 1996 examination.

In view of the foregoing, the Board finds that the preponderance of the competent medical evidence is against a finding the Veteran developed a left ear disability as a result of the August 1996 VA cervical spine surgery.  Moreover, even if the Board were to find such disability was due to the surgery, the record does not demonstrate the requisite element of fault or an event not reasonably foreseeable.  The Veteran's own medical literature referenced in his attorney's August 2016 statement indicates that the circumstances involved reflect an event that was foreseeable.  Further, a review of the record contemporaneous with the surgery does not demonstrate such circumstances actually occurred in this case.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for cervical spine and/or left ear disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.








ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional cervical spine disability as a result of VA medical treatment involving cervical spine surgery in August 1996 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a left ear disability as a result of VA medical treatment involving cervical spine surgery in August 1996 is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


